              Case 1:19-cv-09669-AT Document 31 Filed 09/15/20 Page 1 of 2




                   ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSION 9/15/2020

                                            Yale Law School
                                                                           September 14, 2020

BY ECF
The Honorable Analisa Torres
United States District Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:        The New York Times Company et al. v. Department of the Treasury, 19 Civ. 9669
                    (AT)


Dear Judge Torres:


         I write respectfully on behalf of all parties in the above-referenced action brought under

the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered

by the Court on August 14, 2020, and to request an adjournment of the telephonic conference

scheduled for September 23, 2020, at 10:40 AM. See Dkt. No. 29 (mem. endorsement).

         On August 13, 2020, the parties submitted a joint letter in which they informed the Court

that they were continuing to confer about modifications to Plaintiffs’ FOIA request that may

resolve part or all of this case. Dkt. No. 28. Since the parties submitted that letter, Plaintiffs have

completed reviewing a spreadsheet of information provided by the Government. Based on that

information, Plaintiffs have provided the Government with a narrowed list of domains that sent

email to or received email from specific agency custodians. The parties respectfully request an

additional 30 days to continue their efforts to agree on the scope of the Government’s review of

records. Further, the parties respectfully propose that they submit a joint status letter updating the


    P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                      COURIER ADDRESS           127    WA L L S T R E E T, N E W H AV E N , C T   06511
                 Case 1:19-cv-09669-AT Document 31 Filed 09/15/20 Page 2 of 2




                                                                                               Page 2 of 2

      Court on their efforts and proposing next steps in this case by October 13, 2020, and that the

      telephonic conference scheduled for September 23, 2020, be adjourned to a date and time after

      October 13, 2020, that is convenient for the Court. This is the parties’ ninth request for an

      adjournment of the initial conference. The first eight requests were granted. Dkt. Nos. 14, 16, 19,

      21, 23, 25, 27, 29.

              I thank the Court for its consideration of these requests.


                                                         Respectfully submitted,


                                                     By: /s/ Charles Crain
                                                        Charles Crain, Supervising attorney
                                                        MEDIA FREEDOM AND INFORMATION
GRANTED. The initial pretrial conference                  ACCESS CLINIC
scheduled for September 23, 2020, is                    ABRAMS INSTITUTE
ADJOURNED to October 22, 2020, at                       Yale Law School
10:20 a.m. By October 15, 2020, the                     P.O. Box 208215
parties shall submit a joint status letter.             New Haven, CT 06520-8215
                                                        Tel: (203) 436-5824
The parties are directed to call (888)                  Fax: (203) 432-3034
398-2342 or (215) 861-0674, and enter                   Email: charles.crain@yale.edu
access code 5598827.

SO ORDERED.

Dated: September 15, 2020
       New York, New York
